 



Execution Copy
 
 
GUARANTEE AND COLLATERAL AGREEMENT
made by
BLACKBOARD INC.
and certain Subsidiaries of Blackboard Inc.
in favor of
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent
dated as of February 28, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   SECTION 1. DEFINED TERMS     1  
 
           
1.01
  Definitions     1  
1.02
  Other Definitional Provisions     10  
 
            SECTION 2. GUARANTEE     11  
 
           
2.01
  Guarantee     11  
2.02
  Rights of Reimbursement, Contribution and Subrogation     12  
2.03
  Amendments, etc. with respect to the Borrower Obligations     14  
2.04
  Guarantee Absolute and Unconditional     14  
2.05
  Reinstatement     15  
2.06
  Payments     15  
 
            SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER
COLLATERAL     15  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     17  
 
           
4.01
  Representations in Credit Agreement     17  
4.02
  Title; No Other Liens     17  
4.03
  Perfected First Priority Liens     17  
4.04
  Name; Jurisdiction of Organization, etc.     18  
4.05
  Inventory and Equipment     18  
4.06
  Farm Products     18  
4.07
  Investment Property     19  
4.08
  Receivables     20  
4.09
  Intellectual Property     20  
4.10
  Letters of Credit and Letter of Credit Rights     21  
4.11
  Commercial Tort Claims     21  
4.12
  Contracts     21  
 
            SECTION 5. COVENANTS     21  
 
           
5.01
  Covenants in Credit Agreement     22
5.02
  Delivery and Control of Instruments, Chattel Paper, Negotiable        
 
  Documents, Investment Property and Deposit Accounts.     22  
5.03
  Maintenance of Perfected Security Interest; Further Documentation     23  
5.04
  Changes in Locations, Name, Jurisdiction of Incorporation, etc.     24  
5.05
  Notices     24  
5.06
  Investment Property     24  
5.07
  Intellectual Property     26  
5.08
  Commercial Tort Claims     28  

i



--------------------------------------------------------------------------------



 



                      Page   SECTION 6. REMEDIAL PROVISIONS     28  
 
           
6.01
  Certain Matters Relating to Receivables     28  
6.02
  Communications with Obligors; Grantors Remain Liable     29  
6.03
  Pledged Securities     29  
6.04
  Proceeds to be Turned Over To Collateral Agent     30  
6.05
  Application of Proceeds     30  
6.06
  Code and Other Remedies     31  
6.07
  Deficiency     33  
 
            SECTION 7. THE COLLATERAL AGENT     33  
 
           
7.01
  Collateral Agent’s Appointment as Attorney-in-Fact, etc.     33  
7.02
  Duty of Collateral Agent     34  
7.03
  Filing of Financing Statements     35  
7.04
  Authority of Collateral Agent     35  
7.05
  Appointment of Co-Collateral Agents     35  
 
            SECTION 8. MISCELLANEOUS     36  
 
           
8.01
  Amendments in Writing     36  
8.02
  Notices     36  
8.03
  No Waiver by Course of Conduct; Cumulative Remedies     36  
8.04
  Enforcement Expenses; Indemnification.     36  
8.05
  Successors and Assigns     37  
8.06
  Set-Off     37  
8.07
  Counterparts     37  
8.08
  Severability     37  
8.09
  Section Headings     37  
8.10
  Integration     37  
8.11
  APPLICABLE LAW     38  
8.12
  Submission to Jurisdiction; Waivers     38  
8.13
  Acknowledgments     38  
8.14
  Additional Grantors     38  
8.15
  Releases.     39  
8.16
  WAIVER OF JURY TRIAL     39  

ii



--------------------------------------------------------------------------------



 



                  Page
Exhibits:
       
 
       
Exhibit A
  Form of Acknowledgment and Consent    
Exhibit B
  Form of Securities Account Control Agreement    
Exhibit C
  Form of Deposit Account Control Agreement    
Exhibit D
  Form of Commodities Account Control Agreement    
Exhibit E
  Form of Trademark Security Agreement    
Exhibit F
  Form of Copyright Security Agreement    
Exhibit G
  Form of Patent Security Agreement      
Annex:
       
 
       
Annex 1
  Form of Assumption Agreement    
 
       
Schedules:
       
 
       
Schedule 4.03
  Filings and Other Actions Required to Perfect Security Interests    
Schedule 4.04
  Organizational Information    
Schedule 4.05(a)
  Location of Inventory and Equipment    
Schedule 4.07(a)
  Description of Investment Property    
Schedule 4.07(b)
  Exceptions to Issued and Outstanding Pledged Equity Interests    
Schedule 4.07(c)
  Exceptions to Duly and Validly Issued Pledged Equity Interests    
Schedule 4.07(d)
  Exceptions to Article 8 Provisions of Uncertificated Pledged LLC Interests and
   
 
  Pledged Partnership Interests    
Schedule 4.08(b)
  Receivables from Governmental Authorities    
Schedule 4.09(a)
  Intellectual Property    
Schedule 4.09(e)
  Exceptions to Payment of Fees and Taxes to Maintain Registered Intellectual  
 
Property
       
Schedule 4.10
  Grantors as Beneficiaries or Assignees    
Schedule 4.11
  Commercial Tort Claims    
Schedule 4.12
  Non-Assignable Material Contracts    
Schedule 8.02
  Notice Address of Guarantors    

iii



--------------------------------------------------------------------------------



 



     GUARANTEE AND COLLATERAL AGREEMENT dated as of February 28, 2006, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of CREDIT SUISSE,
CAYMAN ISLANDS BRANCH (“CS”) as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”) and as collateral
agent (in such capacity and together with its successors, the “Collateral
Agent”) for (i) the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement dated as of
February 28, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Blackboard Inc. a Delaware
corporation (the “Borrower”), the Lenders party thereto, CREDIT SUISSE, as sole
bookrunner and sole lead arranger (in such capacity, the “Arranger”), CREDIT
SUISSE, as syndication agent (in such capacity, the “Syndication Agent”), and
CREDIT SUISSE, as documentation agent (in such capacity and together with its
successors, the “Documentation Agent”) and (ii) the other Secured Parties (as
hereinafter defined).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
     WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to (i) finance, in part,
the Acquisition, (ii) pay fees and expenses incurred in connection with the
Acquisition Transactions and (iii) provide ongoing working capital and for other
general corporate purposes of the Borrower;
     WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties;
     NOW, THEREFORE, in consideration of the premises and to induce the
Arranger, the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Documentation Agent and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Collateral Agent, for
the ratable benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
     1.01 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and

 



--------------------------------------------------------------------------------



 



the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, such terms shall have the
meanings given in Article 9 thereof): Accounts, Account Debtor, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Deposit Account, Electronic Chattel Paper, Entitlement Order, Equipment, Farm
Products, Financial Asset, Fixtures, Goods, Instruments, Inventory, Letter of
Credit, Letter of Credit Rights, Money, Payment Intangibles, Securities Account,
Securities Intermediary, Security, Security Entitlement, Supporting Obligations,
Tangible Chattel Paper and Uncertificated Security.
     (b) The following terms shall have the following meanings:
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble.
     “After-Acquired Intellectual Property” shall have the meaning assigned to
such term in Section 5.07(k).
     “Agreement” shall mean this Guarantee and Collateral Agreement, as the same
may be amended, supplemented, replaced or otherwise modified from time to time.
     “Arranger” shall have the meaning assigned to such term in the preamble.
     “Borrower” shall have the meaning assigned to such term in the preamble.
     “Borrower Obligations” shall mean the collective reference to the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and reimbursement obligations in respect of amounts drawn under
Letters of Credit and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Grantors to the Arranger, to any Agent or to
any Lender (or, in case of Specified Hedge Agreements, any Lender or any Agent
or Arranger or any Affiliate of any Lender, Agent or Arranger), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Credit Agreement, any other Loan Document, the Letters of Credit, any Specified
Hedge Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Arranger, to any Agent or to any Lender that are
required to be paid by any Grantor pursuant to the Credit Agreement or any other
Loan Document) or otherwise; provided, that (i) obligations of the Borrower or
any other Loan Party under any Specified Hedge Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as the other obligations are so secured and guaranteed, (ii) any release
of collateral or guarantors effected in the manner permitted by the Credit
Agreement or any other Loan Document shall not require the consent of holders of
obligations under Specified Hedge Agreements and (iii) the amount of secured
obligations under any Specified Hedge Agreements shall not exceed the net
amount, including

2



--------------------------------------------------------------------------------



 



any net termination payments, that would be required to be paid to the
counterparty to such Specified Hedge Agreement on the date of termination of
such Specified Hedge Agreement.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close.
     “Closing Date” shall mean the date hereof.
     “Collateral” shall have the meaning assigned to such term in Section 3.
     “Collateral Account” shall mean (i) any collateral account established by
the Collateral Agent as provided in Section 6.01 or 6.04 or (ii) any cash
collateral account established as provided in Section 2.23(j) of the Credit
Agreement.
     “Collateral Account Funds” shall mean, collectively, the following: all
funds (including all trust monies), investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Collateral Agent for or on behalf of any Grantor in substitution for, or in
addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
     “Contracts” shall mean all contracts and agreements between any Grantor and
any other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all rights of any Grantor to damages arising thereunder and (iv) all
rights of any Grantor to terminate and to perform and compel performance of,
such Contracts and to exercise all remedies thereunder.
     “Copyright Licenses” shall mean any agreement, whether written or oral,
naming any Grantor as licensor or licensee (including those listed in
Schedule 4.09(a) (as such schedule may be amended or supplemented from time to
time)), granting any right in, to or under any Copyright, including the grant of
rights to manufacture, print, publish, publicly perform, display copy, create
derivative works of, import, export, distribute, exploit, and sell materials
derived from any Copyright.
     “Copyrights” shall mean all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 4.09(a) (as such
schedule may be amended or supplemented from time to time)), all Mask Works (as
defined in 17 U.S.C. 901 of the U.S. Copyright Act), all protectable designs,
all software, and all works of authorship and other intellectual property rights
embodied

3



--------------------------------------------------------------------------------



 



therein and all right to make and exploit derivative works based on, or adopted
from, works covered by such copyrights, and with respect to any and all of the
foregoing: (i) all recordings and tangible embodiments thereof; (ii) all
registrations of and applications to register the rights corresponding thereto
throughout the world, (ii) the right to, and to obtain, all extensions and
renewals thereof, (iii) the right to sue for past, present and future
infringements of any of the foregoing, (iv) all proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit, and (v) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
     “Credit Agreement” shall have the meaning assigned to such term in the
preamble.
     “Documentation Agent” shall have the meaning assigned to such term in the
preamble.
     “dollars” or “$” shall mean lawful money of the United States of America.
     “Excluded Assets” shall mean (i) any lease, license, contract, property
right or agreement to which any Grantor is a party or any of its rights or
interests thereunder if and only for so long as the grant of a security interest
hereunder shall (A) constitute or result in a breach, termination or default
under any such lease, license, contract, property right or agreement (other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity) or (B) be prohibited by a
Requirement of Law; provided, however, that such security interest shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above and
shall also attach to any proceeds of any excluded lease, license, contract,
property rights or agreement; and (ii) any “intent-to-use” Trademark
applications to the extent, if any, that the grant of a security interest
therein would be in violation of the Trademark Act or result in the forfeiture
of Grantor’s rights therein; provided that such security interest shall attach
immediately to such Trademark application upon the filing and acceptance of a
statement of use in connection with such Trademark application.
     “Excluded Foreign Subsidiary” shall mean, at any time, any Foreign
Subsidiary that is (or is treated as) for United States federal income tax
purposes either (a) a corporation, (b) a pass-through entity any interest in
which is owned directly or indirectly by another Foreign Subsidiary that is (or
is treated as) a corporation or (c) a pass-through entity that owns directly or
indirectly an interest in another Foreign Subsidiary that is (or is treated as)
a corporation.
     “Excluded Foreign Subsidiary Voting Stock” shall mean the voting Equity
Interests in any Excluded Foreign Subsidiary.
     “General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the New York UCC and, in any event without
limiting the foregoing, including with respect to any Grantor, all rights of
such Grantor to receive any tax refunds, all Hedging Agreements and all
contracts, agreements, instruments and indentures and all licenses, permits,
concessions, franchises and authorizations issued by Governmental Authorities in
any

4



--------------------------------------------------------------------------------



 



form, and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented, replaced or otherwise modified, including (i) all rights
of such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder and (iv) all rights of such
Grantor to terminate and to perform and compel performance and to exercise all
remedies thereunder.
     “Grantors” shall have the meaning assigned to such term in the preamble.
     “Guarantor Obligations” shall mean with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including all fees and disbursements of counsel to any Secured Party
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).
     “Guarantors” shall mean the collective reference to each Grantor other than
the Borrower.
     “Insurance” shall mean (i) all insurance policies covering any or all of
the Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
     “Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to any intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including, all
(i) Copyrights, (ii) Copyright Licenses, (iii) Patents, (iv) Patent Licenses,
(v) Trademarks, (vi) Trademark Licenses, (vii) Trade Secrets, (viii) Trade
Secret Licenses, together with URLs, domain names, websites, software, and
databases, and all rights to sue at law or in equity for any past, present, and
future infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
     “Intellectual Property Collateral” shall mean that portion of the
Collateral that constitutes Intellectual Property.
     “Intercompany Note” shall mean any promissory note evidencing loans made by
any Grantor to the Borrower or any of the Subsidiaries, including the
subordinated intercompany note entered into in connection with the Affiliate
Subordination Agreement.
     “Investment Property” shall mean the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the New
York UCC (other than any Excluded Foreign Subsidiary Voting Stock excluded from
the definition of “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Stock”) including all Certificated Securities and Uncertificated
Securities, all Security Entitlements, all Securities Accounts, all Commodity
Contracts and all Commodity Accounts, (ii) security entitlements, in the case of
any United States Treasury book-entry securities, as defined in 31 C.F.R.
section 357.2, or, in the

5



--------------------------------------------------------------------------------



 



case of any United States federal agency book-entry securities, as defined in
the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.
     “Issuers” shall mean the collective reference to each issuer of a Pledged
Security.
     “Lenders” shall have the meaning assigned to such term in the preamble.
     “Material Contract” shall mean (i) each contract pursuant to which any
Grantor licenses Material Intellectual Property and (ii) any agreement, contract
or license or other arrangement (other than an agreement, contract or
arrangement representing indebtedness for borrowed money) to which any Grantor
is a party, in each case that is either material to the Grantors and their
subsidiaries, taken as a whole, or for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.
     “Material Intellectual Property” shall have the meaning assigned to such
term in Section 4.09(c).
     “New York UCC” shall mean the Uniform Commercial Code as from time to time
in effect in the State of New York.
     “Non-Assignable Contract” shall mean any Contract that either by its terms
or by any Requirement of Law or otherwise purports to restrict or prevent the
assignment thereof or granting of a security interest therein, (irrespective of
whether such prohibition or restriction is enforceable under Sections 9-407
through 409 of the New York UCC).
     “Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patent License” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, use,
import, export, distribute, sell or offer to sell any invention or design
covered in whole or in part by a Patent, including any of the foregoing listed
in Schedule 4.09(a) (as such schedule may be amended or supplemented from time
to time).
     “Patents” shall mean (i) all letters patent of the United States, any other
country, union of countries or any political subdivision of any of the
foregoing, all reissues and extensions thereof, including any of the foregoing
listed in Schedule 4.09(a) (as such schedule may be amended or supplemented from
time to time), (ii) all applications for letters patent of the United States or
any other country or union of countries or any political subdivision of any of
the foregoing and all divisions, continuations, continuations-in-part, renewals,
and reexaminations thereof, (iii) all inventions and improvements described
therein, including any of the foregoing listed in Schedule 4.09(a) (as such
schedule may be amended or supplemented from time to time), (iv) all rights to,
and to obtain, any reissues or extensions of the foregoing, (v) all Proceeds of
the foregoing, including, licenses, royalties, income, payments, claims,
damages, and proceeds of suit, and (vi) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

6



--------------------------------------------------------------------------------



 



     “person” shall mean any natural person, institution, sole proprietorship,
unincorporated organization, public benefit corporation, corporation, trust,
business trust, joint venture, joint stock company, association, company,
limited liability company, partnership, Governmental Authority or other entity.
     “Pledged Alternative Equity Interests” shall mean all interests of any
Grantor now owned or hereafter acquired directly in any business entity
representing participation or other interests in any equity or profits thereof
and the certificates, if any, representing such interests and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
any other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Alternative Equity Interests shall not include any Pledged
Stock, Pledged Partnership Interests, Pledged LLC Interests or Pledged Trust
Interests.
     “Pledged Collateral” shall mean the collective reference to the Pledged
Commodity Contracts, the Pledged Securities and the Pledged Security
Entitlements.
     “Pledged Commodity Contracts” shall mean all commodity contracts listed on
in Part I of Schedule 4.07(a) (as such schedule may be amended from time to
time) and all other commodity contracts to which any Grantor is party from time
to time.
     “Pledged Debt Securities” shall mean all debt securities now owned or
hereafter acquired by any Grantor, including the debt securities listed in
Part II of Schedule 4.07(a), (as such schedule may be amended or supplemented
from time to time), together with any other certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.
     “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests, Pledged Trust Interests and Pledged
Alternative Equity Interests.
     “Pledged LLC Interests” shall mean all interests of any Grantor now owned
or hereafter acquired directly in any limited liability company, including all
limited liability company interests listed in Part I of Schedule 4.07(a) hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option to acquire
any of the foregoing; provided, however, that in no event shall more than 65% of
the total outstanding Excluded Foreign Subsidiary Voting Stock of any Excluded
Foreign Subsidiary be required to be pledged hereunder.
     “Pledged Notes” shall mean all promissory notes now owned or hereafter
acquired by any Grantor, including those listed in Part II of Schedule 4.07(a)
(as such schedule

7



--------------------------------------------------------------------------------



 



may be amended or supplemented from time to time) and all Intercompany Notes at
any time issued to or held by any Grantor.
     “Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired directly in any general partnership, limited
partnership, limited liability partnership or other partnership, including all
partnership interests listed in Part I of Schedule 4.07(a) hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such partnership interests and any other warrant, right or
option to acquire any of the foregoing; provided, however, that in no event
shall more than 65% of the total outstanding Excluded Foreign Subsidiary Voting
Stock of any Excluded Foreign Subsidiary be required to be pledged hereunder.
     “Pledged Securities” shall mean the collective reference to the Pledged
Debt Securities, the Pledged Notes and the Pledged Equity Interests.
     “Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Part III of Schedule 4.07(a) (as such
schedule may be amended from time to time) and all other security entitlements
of any Grantor.
     “Pledged Stock” shall mean all shares of capital stock now owned or
hereafter acquired directly by any Grantor, including all shares of capital
stock listed in Part I of Schedule 4.07(a) hereto under the heading “Pledged
Stock” (as such schedule may be amended or supplemented from time to time), and
the certificates, if any, representing such shares and any interest of such
Grantor in the entries on the books of the issuer of such shares and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares and any other warrant, right or option to acquire any of the foregoing;
provided, however, that in no event shall more than 65% of the total outstanding
Excluded Foreign Subsidiary Voting Stock of any Excluded Foreign Subsidiary be
required to be pledged hereunder.
     “Pledged Trust Interests” shall mean all interests of any Grantor now owned
or hereafter acquired directly in a Delaware business trust or other trust,
including all trust interests listed in Part I of Schedule 4.07(a) hereto under
the heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of such Grantor on the books and records of
such trust or on the books and records of any securities intermediary pertaining
to such interest and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such trust interests and any other warrant, right or option to
acquire any of the foregoing.

8



--------------------------------------------------------------------------------



 



     “Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
     “Qualified Counterparty” shall mean, with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Agent, an Arranger or an Affiliate
of a Lender, an Agent or an Arranger.
     “Receivable” shall mean all Accounts and any other right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
     “Registered Intellectual Property” shall have the meaning assigned to such
term in Section 4.09(a).
     “Secured Parties” shall mean, collectively, the Arranger, the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, the Lenders and, with respect to any Specified Hedge
Agreement, any Qualified Counterparty that has agreed to be bound by the
provisions of Article VIII of the Credit Agreement as if it were a Lender party
thereto; provided that no Qualified Counterparty shall have any rights in
connection with the management or release of any Collateral or the obligations
of any Guarantor under this Agreement.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Specified Hedge Agreement” shall mean any Hedging Agreement (a) entered
into by (i) the Borrower or any of the Subsidiaries and (ii) any Lender, Agent
or Arranger or any Affiliate of any Lender, Agent or Arranger, or any person
that was a Lender, Agent or Arranger or Affiliate of any Lender, Agent or
Arranger when such Hedging Agreement was entered into as counterparty and (b)
which has been designated by such Lender, Agent or Arranger and the Borrower, by
notice to the Collateral Agent not later than 90 days after the execution and
delivery thereof by, the Borrower or such Subsidiary, as a Specified Hedge
Agreement; provided that the designation of any Hedging Agreement as a Specified
Hedge Agreement shall not create in favor of any Lender, Agent or Arranger or
any Affiliate of any Lender, Agent or Arranger that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under this Agreement.
     “Subsidiary” shall mean any subsidiary of the Borrower.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble.
     “Trademark License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trademark, including

9



--------------------------------------------------------------------------------



 



any of the foregoing referred to in Schedule 4.09(a) (as such schedule may be
amended or supplemented from time to time).
     “Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, trade
styles, service marks, logos, designs, or other source or business identifiers,
and all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and applications to register any of the foregoing,
whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country,
union of countries, or any political subdivision of any of the foregoing, or
otherwise, all common-law rights related thereto, including any of the foregoing
listed in Schedule 4.09(a) (as such schedule may be amended or supplemented from
time to time), (ii) the right to, and to obtain, all renewals thereof, (iii)
other source or business identifiers, designs and general intangibles of a like
nature, (iv) the right to sue for past, present, and future infringements or
dilution of any of the foregoing or for any injury to goodwill, and all proceeds
of the foregoing, including royalties, income, payments, claims, damages, and
Proceeds of suit, and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 4.09(a) (as such
schedule may be amended or supplemented from time to time).
     “Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or describing such Trade Secret, the right to sue for past, present and future
infringements of any the foregoing, and all Proceeds of the foregoing,
including, royalties, income, payments, claims, damages and proceeds of suit.
     1.02 Other Definitional Provisions.
     (a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to the specific provisions of this Agreement unless
otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.
     (d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein or in any other document with respect to the
Borrower Obligations or the Guarantor Obligations shall mean the unconditional,
final and irrevocable payment in full, in immediately available funds, of all of
the Borrower Obligations or the

10



--------------------------------------------------------------------------------



 



Guarantor Obligations, as the case may be, in each case, unless otherwise
specified, other than indemnification and other contingent obligations not then
due and payable.
     (e) The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”
     (f) All references to the Lenders herein shall, where appropriate, include
any Lender, the Administrative Agent, the Collateral Agent, any Arranger, any
Syndication Agent or the Documentation Agent or, in the case of any Lender,
Agent or Arranger, any Affiliate thereof that is a party to a Specified Hedge
Agreement.
SECTION 2. GUARANTEE
     2.01 Guarantee.
     (a) Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Collateral Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.
     (b) If and to the extent required in order for the Obligations of any
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under Section 2.02. Each
Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2.01(b) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Agreement, and (iii) the limitation set forth in this Section 2.01(b) may be
enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other person entitled, under such
laws, to enforce the provisions thereof.
     (c) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.01(b) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.

11



--------------------------------------------------------------------------------



 



     (d) The guarantee contained in this Section 2 shall remain in full force
and effect until payment in full of the Obligations, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations.
     (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations (other than Obligations in respect of any Specified Hedge Agreement)
are paid in full, no letter of credit shall be outstanding under the Credit
Agreement and all commitments to extend credit under the Credit Agreement shall
have been terminated or have expired.
     2.02 Rights of Reimbursement, Contribution and Subrogation. In case any
payment is made on account of the Obligations by any Grantor or is received or
collected on account of the Obligations from any Grantor or its property:
     (a) If such payment is made by the Borrower or from its property, then, if
and to the extent such payment is made on account of Obligations arising from or
relating to a Loan or other extension of credit made to the Borrower or a letter
of credit issued for the account of the Borrower, the Borrower shall not be
entitled (i) to demand or enforce reimbursement or contribution in respect of
such payment from any other Grantor or (ii) to be subrogated to any claim,
interest, right or remedy of any Secured Party against any other person,
including any other Grantor or its property.
     (b) If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of the
Obligations, (i) to demand and enforce reimbursement for the full amount of such
payment from the Borrower and (ii) to demand and enforce contribution in respect
of such payment from each other Guarantor that has not paid its proportionate
share of such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
proportionate share of the unreimbursed portion of such payment. For this
purpose, the proportionate share of each Guarantor as to any unreimbursed
payment shall be determined based on an equitable apportionment of such
unreimbursed payment among all Guarantors based on the relative value of their
assets and any other equitable considerations deemed appropriate by a court of
competent jurisdiction.
     (c) If and whenever (after payment in full of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.02(a) and 2.02(b), such Grantor shall be
entitled, subject to and upon payment in full of the Obligations, to be
subrogated (equally and ratably with all other Grantors entitled to
reimbursement or contribution from any other Grantor as set forth in this
Section 2.02) to any

12



--------------------------------------------------------------------------------



 



security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement. Such right of subrogation shall be
enforceable solely against the Grantors, and not against the Secured Parties,
and neither the Collateral Agent nor any other Secured Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded by
any Grantor, then (after payment in full of the Obligations) the Collateral
Agent shall deliver to the Grantors making such demand, or to a representative
of such Grantors or of the Grantors generally, an instrument satisfactory to the
Collateral Agent transferring, on a quitclaim basis without any recourse,
representation, warranty or obligation whatsoever, whatever security interest
the Collateral Agent then may hold in whatever Collateral may then exist that
was not previously released or disposed of by the Collateral Agent.
     (d) All rights and claims arising under this Section 2.02 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Collateral Agent, for application to the payment of
the Obligations. If any such payment or distribution is received by any Grantor,
it shall be held by such Grantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to the Collateral Agent, in the exact form received
and, if necessary, duly endorsed.
     (e) The obligations of the Grantors under the Loan Documents, including
their liability for the Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.02. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.
     (f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.02(d) and (ii) neither the Collateral Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.02(c).

13



--------------------------------------------------------------------------------



 



     2.03 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the parties
thereto may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
     2.04 Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and performance without regard to (a) the validity or enforceability of
the Credit Agreement or any other Loan Document, any of the Borrower Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance hereunder) which may at any time be available to or be asserted by
the Borrower or any other person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other person

14



--------------------------------------------------------------------------------



 



or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any other Guarantor or any
other person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
     2.05 Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
     2.06 Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
in immediately available funds at the office of the Collateral Agent as
specified in the Credit Agreement.
SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
     (a) Each Grantor hereby assigns and transfers to the Collateral Agent, and
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the personal property of such Grantor,
including the following property, in each case, wherever located and now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
     (i) all Accounts;
     (ii) all As-Extracted Collateral;
     (iii) all Chattel Paper;
     (iv) all Collateral Accounts and all Collateral Account Funds;
     (v) all Commercial Tort Claims from time to time as specifically described
on Schedule 4.11;
     (vi) all Contracts;
     (vii) all Deposit Accounts;
     (viii) all Documents;

15



--------------------------------------------------------------------------------



 



     (ix) all Equipment;
     (x) all Fixtures
     (xi) all General Intangibles;
     (xii) all Goods
     (xiii) all Instruments;
     (xiv) all Insurance;
     (xv) all Intellectual Property;
     (xvi) all Inventory;
     (xvii) all Investment Property;
     (xviii) all Letter of Credit Rights;
     (xix) all Money;
     (xx) all Securities Accounts;
     (xxi) all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time pertain to or
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and
     (xxii) to the extent not otherwise included, all other property, whether
tangible or intangible, of the Grantor and all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any person with respect to any of
the foregoing;
     provided that, notwithstanding any other provision set forth in this
Section 3, this Agreement shall not, at any time, constitute a grant of a
security interest in any property that is, at such time, an Excluded Asset.
     (b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under and each of the agreements included in the Collateral, including
any Receivables, any Contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any

16



--------------------------------------------------------------------------------



 



of such agreements by reason of or arising out of this Agreement or any other
document related hereto nor shall the Collateral Agent nor any other Secured
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, including
any agreements relating to any Receivables, any Contracts or any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests and (iii) the
exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, including any agreements relating to
any Receivables, any Contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     To induce the Arranger, the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Documentation Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Secured Parties that:
     4.01 Representations in Credit Agreement. In the case of each Guarantor,
the representations and warranties set forth in Article III of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, in all material respects, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, and the Secured
Parties shall be entitled to rely on each of them as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.0l, be deemed to be a reference to such Guarantor’s knowledge.
     4.02 Title; No Other Liens. Such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims, including Liens arising as a
result of such Grantor becoming bound (as a result of merger or otherwise) as
grantor under a security agreement entered into by another person, except for
Liens expressly permitted by Section 6.02 of the Credit Agreement (the
“Permitted Liens”). No financing statement, mortgage or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, pursuant to this Agreement or as
are expressly permitted by the Credit Agreement (including those relating to
Permitted Liens).
     4.03 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 4.03 (all of which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the Collateral
Agent in duly completed and duly executed form, as applicable, and may be filed
by the Collateral Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
as collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof (except that no representation and

17



--------------------------------------------------------------------------------



 



warranty is made with respect to the perfection of security interests under the
laws of any foreign jurisdiction) and (b) are prior to all other Liens on the
Collateral, except for Permitted Liens. Without limiting the foregoing, each
Grantor has taken all actions necessary or desirable, including those specified
in Section 5.02 to (i) establish the Collateral Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the New York UCC) over any portion of
the Investment Property constituting Certificated Securities or Uncertificated
Securities and, to the extent requested by the Collateral Agent, Securities
Accounts, Securities Entitlements or Commodity Accounts (each as defined in the
New York UCC), (ii) to the extent requested by the Collateral Agent, establish
the Collateral Agent’s “control” (within the meaning of Section 9-104 of the New
York UCC) over all Deposit Accounts, (iii) establish the Collateral Agent’s
“control” (within the meaning of Section 9-107 of the New York UCC) over all
Letter of Credit Rights, (iv) establish the Collateral Agent’s control (within
the meaning of Section 9-105 of the New York UCC) over all Electronic Chattel
Paper and (v) establish the Collateral Agent’s “control” (within the meaning of
Section 16 of the Uniform Electronic Transaction Act as in effect in the
applicable jurisdiction “UETA”) over all “transferable records” (as defined in
UETA) (it being understood that no control agreements for Securities Accounts,
Securities Entitlements, Commodity Accounts or Deposit Accounts are being
obtained on the Closing Date).
     4.04 Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.04.
Each Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as specified on Schedule 4.04, no such Grantor
has changed its name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as a grantor under a security agreement entered into by
another person, which has not heretofore been terminated.
     4.05 Inventory and Equipment.
     (a) On the date hereof, the Inventory and the Equipment (other than mobile
goods) that is included in the Collateral are kept at the locations listed on
Schedule 4.05(a), except for Inventory which is in transit (i) from a supplier
to a Grantor, (ii) between the locations set forth on Schedule 4.05(a), or
(iii) to customers of a Grantor.
     (b) None of the Inventory or Equipment that is included in the Collateral
is in the possession of an issuer of a negotiable document (as defined in
Section 7-104 of the New York UCC, a “Negotiable Document”) therefor or is
otherwise in the possession of any bailee or warehouseman.
     4.06 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

18



--------------------------------------------------------------------------------



 



     4.07 Investment Property
     (a) Part I of Schedule 4.07(a) hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Pledged Stock,”
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such schedule. Part II of Schedule 4.07(a) (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt
Securities and Pledged Notes owned by any Grantor and, to such Grantor’s
knowledge, all of such Pledged Debt Securities and Pledged Notes have been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law, and is not in default and constitutes all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
Part III of Schedule 4.07(a) hereto (as such schedule may be amended from time
to time) sets forth under the headings “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” respectively, all of the Securities Accounts,
Commodities Accounts and Deposit Accounts in which each Grantor has an interest.
Each Grantor is the sole entitlement holder or customer of each such account,
and no Grantor has consented to or is otherwise aware of any person having
“control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the New
York UCC) over, or any other interest in, any such Securities Account, Commodity
Account or Deposit Account, in each case in which such Grantor has an interest,
or any securities, commodities or other property credited thereto.
     (b) Except as set forth in Schedule 4.07(b), the shares of Pledged Equity
Interests pledged by such Grantor hereunder constitute all of the issued and
outstanding shares of all classes of Equity Interests in each Issuer owned by
such Grantor or, in the case of Excluded Foreign Subsidiary Voting Stock, if
less, 65% of the outstanding Excluded Foreign Subsidiary Voting Stock of each
relevant Issuer.
     (c) Except as set forth in Schedule 4.07(c), all the shares of the Pledged
Equity Interests have been duly and validly issued and are fully paid and
nonassessable.
     (d) Except as set forth in Schedule 4.07(d), the terms of any
uncertificated Pledged LLC Interests and Pledged Partnership Interests expressly
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof (as such term is defined in the Uniform Commercial Code in effect in
such jurisdiction).
     (e) There are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any Pledged Equity Interests.

19



--------------------------------------------------------------------------------



 



     (f) Each Issuer (other than, as of the Closing Date, WebCT Educational
Technologies Corporation, WebCT (UK) Limited and WebCT (Australia) PTY LTD) that
is not a Grantor hereunder has executed and delivered to the Collateral Agent an
Acknowledgement and Consent, in substantially the form of Exhibit A, to the
pledge of the Pledged Securities pursuant to this Agreement.
     4.08 Receivables
     (a) No amount payable to such Grantor under or in connection with any
Receivable in excess of $1,000,000 that is included in the Collateral is
evidenced by any Instrument or Tangible Chattel Paper which has not been
delivered to the Collateral Agent or constitutes Electronic Chattel Paper that
has not been subjected to the control (within the meaning of Section 9-105 of
the New York UCC) of the Collateral Agent.
     (b) Except as set forth in Schedule 4.08(b), none of the obligors on any
Receivables in excess of $1,000,000 that are included in the Collateral is a
U.S. Federal Governmental Authority.
     4.09 Intellectual Property.
     (a) Schedule 4.09(a) sets forth a true and complete list of all
Intellectual Property which is registered with or issued by a Governmental
Authority or is the subject of an application for registration or issuance, in
each case which is owned by such Grantor in its own name on the date hereof
(collectively, the “Registered Intellectual Property”). Except as set forth in
Schedule 4.09(a), to such Grantor’s knowledge, such Grantor is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to all such Registered Intellectual Property. To such Grantor’s knowledge, such
Grantor has a valid and enforceable right to use all Material Intellectual
Property that it uses in its business, but does not own.
     (b) On the date hereof, to such Grantor’s knowledge, all Registered
Intellectual Property that is material to the conduct of such Grantor’s business
is valid, subsisting, unexpired, and enforceable and has not been abandoned. To
such Grantor’s knowledge, neither the operation of such Grantor’s business nor
the use of any Intellectual Property in connection therewith infringes upon,
misappropriates, dilutes, misuses or otherwise violates the Intellectual
Property rights of any other person.
     (c) No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity, enforceability, registration, ownership or use of any material
Registered Intellectual Property or any other Intellectual Property of such
Grantor that is material to the conduct of such Grantor’s business
(collectively, the “Material Intellectual Property”), except to the extent any
such action or proceeding constitutes an office action instituted by any
trademark or patent office in the context of any trademark or patent prosecution
in the ordinary course of business, or (ii) alleging that the operation of such
Grantor’s business, including such Grantor’s use of Material Intellectual
Property in connection therewith, infringes any Intellectual Property rights, or
any other right, of any other person. To such Grantor’s knowledge, no person is
engaging in any activity that infringes upon, or is otherwise an unauthorized
use of, any Material Intellectual Property. The

20



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by this Agreement (including the
enforcement of remedies) will not result in the termination or impairment of any
of the Material Intellectual Property.
     (d) With respect to each Copyright License, Trademark License, Trade Secret
License, and Patent License that is material to the conduct of such Grantor’s
business to such Grantor’s knowledge: (i) such license is valid and binding and
in full force and effect; (ii) such license will not cease to be valid and
binding and in full force and effect on terms identical to those currently in
effect (except for increases in price associated with seat licenses) as a result
of the rights and interests granted herein, nor will the grant of such rights
and interests constitute a breach or default under such license or otherwise
give the licensor or licensee a right to terminate such license; (iii) such
Grantor has not received any notice of termination or cancellation under such
license; (iv) such Grantor has not received any notice of a breach or default
under such license, which breach or default has not been cured; and (v) such
Grantor is not in breach or default in any material respect, and no event has
occurred that, with notice and/or lapse of time, would constitute such a breach
or default or permit termination, modification or acceleration under such
license.
     (e) Except as set forth in Schedule 4.09(e), to such Grantor’s knowledge,
such Grantor has performed all acts and has paid all required fees and taxes to
maintain each and every item of Registered Intellectual Property in full force
and effect and to protect and maintain its interest therein.
     (f) Such Grantor has taken all actions that it reasonably believes are
necessary to protect each item of Material Intellectual Property that it owns or
uses consistent with practices that are customary in the industry.
     4.10 Letters of Credit and Letter of Credit Rights. No Grantor is a
beneficiary or assignee under any Letter of Credit other than the Letters of
Credit described on Schedule 4.10 (as such schedule may be amended or
supplemented from time to time).
     4.11 Commercial Tort Claims. Except as specifically described on
Schedule 4.11 (as such schedule may be amended or supplemented from time to
time), no Grantor has any Commercial Tort Claims as of the date hereof
individually or in the aggregate in excess of $2,000,000.
     4.12 Contracts. Except as set forth on Schedule 4.12, no Material Contract
with a U.S. Federal Governmental Authority with Receivables in excess of
$1,000,000 which prohibits assignment or encumbrance by such Grantor or requires
or purports to require consent of, or notice to, any party (other than such
Grantor) to any Material Contract in connection with the execution, delivery and
performance of this Agreement, including the exercise of remedies by the
Collateral Agent with respect to such Material Contract, except for such
consents that have been obtained and such notices that have been given.
SECTION 5. COVENANTS
     Each Grantor covenants and agrees with the Secured Parties that, from and
after the date of this Agreement until the Obligations (other than Obligations
in respect of any

21



--------------------------------------------------------------------------------



 



Specified Hedge Agreement) shall have been paid in full, no letter of credit
issued under the Credit Agreement shall be outstanding and all commitments to
extend credit under the Credit Agreement shall have expired or been terminated:
     5.01 Covenants in Credit Agreement. Each Grantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Grantor or any of its Subsidiaries.
     5.02 Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts. (a) If any of the
Collateral in excess of $1,000,000 is or shall become evidenced or represented
by any Instrument, Certificated Security, Negotiable Document or Tangible
Chattel Paper, such Instrument (other than checks received in the ordinary
course of business), Certificated Security, Negotiable Documents or Tangible
Chattel Paper shall be promptly delivered to the Collateral Agent, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement, and all of such property owned by any
Grantor as of the Closing Date shall be delivered on the Closing Date.
     (b) If any of the Collateral in excess of $1,000,000 is or shall become
“Electronic Chattel Paper” such Grantor shall ensure that (i) a single
authoritative copy exists which is unique, identifiable, unalterable (except as
provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Collateral Agent as the assignee and is
communicated to and maintained by the Collateral Agent or its designee,
(iii) copies or revisions that add or change the assignee of the authoritative
copy can only be made with the participation of the Collateral Agent, (iv) each
copy of the authoritative copy and any copy of a copy is readily identifiable as
a copy and not the authoritative copy and (v) any revision of the authoritative
copy is readily identifiable as an authorized or unauthorized revision.
     (c) If any Collateral in excess of $1,000,000 is or shall become evidenced
or represented by an Uncertificated Security, such Grantor shall cause the
Issuer thereof either (i) to register the Collateral Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to agree in writing with such Grantor and the Collateral Agent
that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by the Collateral Agent without further
consent of such Grantor, such agreement to be in substantially the form of
Exhibit B, and such actions shall be taken on or prior to the Closing Date with
respect to any Uncertificated Securities owned as of the Closing Date by any
Grantor.
     (d) To the extent reasonably requested by the Collateral Agent, each
Grantor shall maintain Securities Entitlements, Securities Accounts and Deposit
Accounts with values in excess of $1,000,000 only with financial institutions
that have agreed to comply with Entitlement Orders and instructions issued or
originated by the Collateral Agent without further consent of such Grantor, such
agreement to be substantially in the form of Exhibit B or C or such other form
as shall be reasonably acceptable to the Collateral Agent.

22



--------------------------------------------------------------------------------



 



     (e) If any of the Collateral is or shall become evidenced or represented by
a Commodity Contract, such Grantor shall cause the Commodity Intermediary with
respect to such Commodity Contract to agree in writing with such Grantor and the
Collateral Agent that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the Collateral
Agent without further consent of such Grantor, such agreement to be in
substantially the form of Exhibit D or such other form as shall be reasonably
acceptable to the Collateral Agent.
     (f) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall take
such additional actions, including causing the issuer to register the pledge on
its books and records as may be reasonably requested by the Collateral Agent,
under the laws of such jurisdiction to insure the validity, perfection and
priority of the security interest of the Collateral Agent.
     (g) In the case of any transferable Letters of Credit Rights in excess of
$1,000,000 individually or in the aggregate, each Grantor shall use commercially
reasonable efforts to obtain the consent of any issuer thereof to the transfer
of such Letter of Credit Rights to the Collateral Agent. In the case of any
other Letter of Credit Rights in excess of $1,000,000 individually or in the
aggregate each Grantor shall use commercially reasonable efforts to obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related Letter of Credit in accordance with
Section 5-114(c) of the New York UCC.
     5.03 Maintenance of Perfected Security Interest; Further Documentation.
     (a) Such Grantor shall maintain each of the security interests created by
this Agreement as a perfected security interest having at least the priority
described in Section 4.03 and shall defend such security interest against the
claims and demands of all persons whomsoever, subject to the provisions of
Section 8.15.
     (b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request, all in reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking any actions necessary to enable the Collateral Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, including without limitation, executing and delivering and
causing the relevant depositary bank

23



--------------------------------------------------------------------------------



 



or securities intermediary to execute and deliver a Control Agreement in the
form attached hereto as Exhibit C or such other form reasonably acceptable to
the Collateral Agent.
     5.04 Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon, in the case of clause (i) below, 60 days’
written notice after such change and, in the case of clause (ii) below, 10 days’
prior written notice, in each case, to the Collateral Agent and delivery to the
Collateral Agent of duly authorized and, where required, executed copies of
(a) all additional financing statements and other documents reasonably requested
by the Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (b) if applicable, a written
supplement to Schedule 4.05(a) showing any additional location at which
Inventory or Equipment (other than mobile goods) with a value in excess of
$1,000,000 individually or in the aggregate that is included in the Collateral
shall be kept:
     (i) permit any of the Inventory or Equipment (other than mobile goods) with
a value of $1,000,000 individually or in the aggregate, to be kept at a location
other than those listed on Schedule 4.05(a); or
     (ii) change its legal name, jurisdiction of organization, type of
organization, organizational ID, or the location of its chief executive office
or sole place of business or file any certificates of domestication, transfer or
continuance in any other jurisdiction from that referred to in Section 4.04.
     5.05 Notices. Such Grantor shall advise the Collateral Agent promptly, in
reasonable detail, of any Lien (other than any Lien expressly permitted by
Section 6.02 of the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder.
5.06 Investment Property
     (a) If such Grantor shall become entitled to receive or shall receive any
stock or other ownership certificate (including any certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), option or rights in respect of the Equity Interests in any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of or other ownership interests in the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Collateral Agent in the exact form
received, duly endorsed by such Grantor to the Collateral Agent, if required,
together with an undated stock power or similar instrument of transfer covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Obligations. Upon the occurrence and during the continuance of an Event of
Default, (i) any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the Collateral
Agent to be held by it hereunder as additional collateral security for the
Obligations, and (ii) in case any distribution of capital shall be made on or in
respect of the Pledged Securities or any property shall be

24



--------------------------------------------------------------------------------



 



distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
     (b) Without the prior written consent of the Collateral Agent (such consent
not to be unreasonably withheld), such Grantor shall not (i) vote to enable, or
take any other action to permit, any Issuer to issue any stock, partnership
interests, limited liability company interests or other equity securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock, partnership interests, limited liability
company interests or other equity securities of any nature of any Issuer
(except, in each case, pursuant to a transaction expressly permitted by the
Credit Agreement), (ii) sell, assign, transfer, exchange, or otherwise dispose
of, or grant any option with respect to, any of the Investment Property or
Proceeds thereof or any interest therein (except, in each case, pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or any Lien
expressly permitted thereon pursuant to Section 6.02 of the Credit Agreement,
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Collateral Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof or any interest therein or (v) without
the prior written consent of the Collateral Agent, cause or permit any Issuer of
any Pledged Partnership Interests or Pledged LLC Interests which are not
securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the New York UCC;
provided, however, notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the provisions in this clause (v), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof.
     (c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it shall be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and shall comply with such terms insofar as such terms
are applicable to it, (ii) it shall notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.06(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.03(c) and 6.07 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.03(c) or 6.06 with
respect to the Pledged Securities issued by it. In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Collateral Agent and to the transfer of any Pledged Security to the Collateral
Agent or its

25



--------------------------------------------------------------------------------



 



nominee following an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner, member or shareholder of the Issuer of the
related Pledged Security.
     5.07 Intellectual Property.
     (a) Except where it would be commercially unreasonable to do so, such
Grantor shall (i) continue to use each Trademark that constitutes Material
Intellectual Property in each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain, consistent with past practice, the
quality of products and services offered under such Trademark and take all
steps, consistent with past practice, to ensure that all licensed users of such
Trademark maintain such quality, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement and the Trademark Security
Agreement, and (v) not knowingly do any act or omit to do any act whereby such
Trademark may become invalidated or impaired in any way.
     (b) Such Grantor shall not knowingly do any act, or omit to do any act,
whereby any Patent owned by such Grantor that constitutes Material Intellectual
Property may become forfeited, abandoned or dedicated to the public, unless such
forfeiture, abandonment or dedication is commercially reasonable.
Notwithstanding the foregoing, normal prosecution of any patent in the ordinary
course of business shall not be deemed to be a violation of this Section 5.07.
     (c) Such Grantor shall not knowingly do any act or omit to do any act
whereby any such Copyrights that constitute Material Intellectual Property may
become invalidated or otherwise impaired. Such Grantor shall not knowingly do
any act whereby any such Copyrights may fall into the public domain.
     (d) Such Grantor shall not do any act that infringes, misappropriates or
violates the Intellectual Property rights of any other person, except for any
such infringements, misappropriations or violations that, individually or in the
aggregate, could not reasonably be expected to adversely affect Borrower or the
Subsidiaries or their respective businesses in any material respect.
     (e) Such Grantor shall use proper statutory notice in connection with the
use of any Material Intellectual Property.
     (f) Such Grantor shall notify the Collateral Agent as soon as reasonably
practicable if it knows that any application or registration relating to any
Material Intellectual Property is likely to become forfeited, abandoned or
dedicated to the public, or of any material adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any Material Intellectual Property
or such Grantor’s right to

26



--------------------------------------------------------------------------------



 



register the same or to own and maintain the same. Notwithstanding the
foregoing, ordinary prosecution of an Intellectual Property right shall not be
deemed to be a violation of this Section 5.07(f).
     (g) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Collateral Agent each
year, at the time of delivery of the annual financial statements, with respect
to the fiscal year in which Grantor made such a filing. Upon request of the
Collateral Agent, such Grantor shall execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Collateral Agent
may reasonably request to evidence the Secured Parties’ security interest in any
Patent, Trademark or other Intellectual Property of such Grantor and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.
     (h) Except to the extent such Grantor determines in its reasonable judgment
that any such Registered Intellectual Property is no longer necessary or useful
to the conduct of such Grantor’s business, such Grantor shall take all
commercially reasonable steps, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Registered Intellectual
Property, including the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office and the United States Copyright Office, the filing of applications for
renewal or extension, the filing of affidavits of use and affidavits of
incontestability, the filing of divisional, continuation, continuation-in-part,
reissue, and renewal applications or extensions, the payment of maintenance
fees, and the participation in interference, reexamination, opposition,
cancellation, infringement and misappropriation proceedings.
     (i) Such Grantor shall not license any of its Material Intellectual
Property, except in the ordinary course of business.
     (j) To the extent commercially reasonable, in the event that any Grantor
becomes aware that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and take all reasonable steps to
terminate the infringement, misappropriation or dilution.
     (k) Such Grantor agrees that, should it obtain an ownership interest in any
item of Material Intellectual Property which is not, as of the Closing Date, a
part of the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 3 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property, and in the case of
Trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Intellectual Property
Collateral, except to the extent it constitutes Excluded Assets and (iii) it
shall provide the Collateral Agent, each year, at

27



--------------------------------------------------------------------------------



 



the time of delivery of the annual financial statements with respect to the
fiscal year in which Grantor acquires such ownership interest) with an amended
Schedule 4.09(a).
     (l) Such Grantor agrees to execute upon Closing, a Trademark Security
Agreement, in substantially the form of Exhibit E, a Copyright Security
Agreement, in substantially the form of Exhibit F, and a Patent Security
Agreement, in substantially the form of Exhibit G, in order to record the
security interest granted herein to the Collateral Agent for the ratable benefit
of the Secured Parties with the United States Patent and Trademark Office, the
United States Copyright Office, and any other applicable U.S. Governmental
Authority.
     (m) Such Grantor agrees to execute a Trademark, Copyright or Patent
Security Agreement as applicable with respect to its After-Acquired Intellectual
Property in substantially the form of Exhibit E, F, or G in order to record the
security interest granted herein to the Collateral Agent for the ratable benefit
of the Secured Parties with the United States Patent and Trademark Office, the
United States Copyright Office and any other applicable U.S. Governmental
Authority.
     (n) Such Grantor shall take all commercially reasonable steps consistent
with past practice to protect the secrecy of all Trade Secrets material to its
business, including entering into confidentiality agreements with employees and
restricting access to secret information and documents.
     5.08 Commercial Tort Claims. Such Grantor shall advise the Collateral Agent
promptly of any Commercial Tort Claim held by such Grantor individually or in
the aggregate in excess of $2,000,000 and shall promptly execute a supplement to
this Agreement in form and substance reasonably satisfactory to the Collateral
Agent to grant a security interest in such Commercial Tort Claim to the
Collateral Agent for the ratable benefit of the Secured Parties.
SECTION 6. REMEDIAL PROVISIONS
     6.01 Certain Matters Relating to Receivables.
     (a) After the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the right (but shall in no way be obligated) to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications. After
the occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
     (b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith

28



--------------------------------------------------------------------------------



 



(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 6.05, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
     (c) After the occurrence and during the continuance of an Event of Default,
at the Collateral Agent’s request, each Grantor shall deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables that are included
in the Collateral, including all original orders, invoices and shipping
receipts.
     6.02 Communications with Obligors; Grantors Remain Liable.
     (a) The Collateral Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts.
     (b) Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may require any Grantor to notify, the Account Debtor or counterparty to
make all payments under the Receivables and/or Contracts directly to the
Collateral Agent;
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     6.03 Pledged Securities.
     (a) Unless an Event of Default shall have occurred and be continuing and
the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.03(b), each Grantor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Equity Interests and

29



--------------------------------------------------------------------------------



 



all payments made in respect of the Pledged Notes to the extent permitted in the
Credit Agreement, and to exercise all voting and other rights with respect to
the Pledged Securities.
     (b) If an Event of Default shall occur and be continuing: (i) all rights of
each Grantor to exercise or refrain from exercising the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right, but shall be under no
obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Collateral Agent shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Property
to its name or the name of its nominee or agent. In addition, the Collateral
Agent shall have the right at any time, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations. In order to
permit the Collateral Agent to exercise the voting and other consensual rights
which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time reasonably
request and each Grantor acknowledges that the Collateral Agent may utilize the
power of attorney set forth herein.
     (c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon any such instruction following
the occurrence and during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Investment Property, including
Pledged Securities, directly to the Collateral Agent.
     6.04 Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Secured Parties specified in Section 6.01 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, cash equivalents, checks
and other near-cash items shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its sole dominion and control. All Proceeds while held by the Collateral Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 6.05.
     6.05 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of the net Proceeds (after deducting
fees and expenses as provided in Section 6.06) constituting Collateral realized
through the exercise by the Collateral Agent of its remedies

30



--------------------------------------------------------------------------------



 



hereunder, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:
First, to the Collateral Agent, to pay incurred and unpaid fees and expenses of
the Secured Parties under the Loan Documents;
Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
Third, to the Collateral Agent, for application by it towards prepayment of the
Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and
Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no letters of credit issued under the Credit Agreement shall
be outstanding and the Commitments under the Credit Agreement shall have
terminated or expired shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.
     6.06 Code and Other Remedies.
     (a) If an Event of Default shall occur and be continuing, the Collateral
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable law or in equity. Without limiting the generality of the
foregoing, the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, license, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Each Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days notice to such Grantor of the
time and place of any public sale or the time after which any private sale is

31



--------------------------------------------------------------------------------



 



to be made shall constitute reasonable notification. The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely effect the commercial reasonableness of any sale of the
Collateral. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the
Collateral Agent’s request, to assemble the Collateral and make it available to
the Collateral Agent at places which the Collateral Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Collateral Agent
shall have the right to enter onto the property where any Collateral is located
and take possession thereof with or without judicial process.
     (b) The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.06, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a) of the New York UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. If the Collateral Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by the purchaser and received by the Collateral Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and the Grantor shall
be credited with proceeds of the sale. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by them of any rights hereunder.
     (c) In the event of any disposition of any of the Intellectual Property,
the goodwill of the business connected with and symbolized by any Trademarks
subject to such disposition shall be included, and the applicable Grantor shall
supply the Collateral Agent or its designee with such Grantor’s know-how and
expertise, and with documents and things embodying the same, relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any Intellectual Property subject to such disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.
     (d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

32



--------------------------------------------------------------------------------



 



     6.07 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.
SECTION 7. THE COLLATERAL AGENT
     7.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
     (a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.07, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other

33



--------------------------------------------------------------------------------



 



documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
     Anything in this Section 7.01(a) to the contrary notwithstanding, the
Collateral Agent agrees that, except as provided in Section 7.01(b), it will not
exercise any rights under the power of attorney provided for in this
Section 7.01(a) unless an Event of Default shall have occurred and be
continuing.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless and Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
and the Grantor failing to immediately comply therewith.
     (c) The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.01, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are ABR Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
     7.02 Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to use reasonable care in the custody and preservation of such Collateral.
Neither the Collateral Agent, nor any other Secured Party nor any of their
respective officers, directors, partners, employees, agents, attorneys and other

34



--------------------------------------------------------------------------------



 



advisors, attorneys-in-fact or affiliates shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from their own gross negligence or willful misconduct in
breach of a duty owed to such Grantor.
     7.03 Filing of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable law,
each Grantor authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Collateral Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Collateral Agent under this Agreement. Each Grantor
agrees that such financing statements may describe the collateral in the same
manner as described in the Security documents or as “all assets” or “all
personal property,” whether now owned or hereafter existing or acquired or such
other description as the Collateral Agent, in its sole judgment, determines is
necessary or advisable. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.
     7.04 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
     7.05 Appointment of Co-Collateral Agents. At any time or from time to time,
in order to comply with any applicable requirement of law, the Collateral Agent
may appoint another bank or trust company or one of more other persons, either
to act as co-agent or agents on behalf of the Secured Parties with such power
and authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

35



--------------------------------------------------------------------------------



 



SECTION 8. MISCELLANEOUS
     8.01 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Grantor and the Collateral Agent,
subject to any consents required under Section 9.08 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Collateral Agent in a written instrument executed
by the Collateral Agent.
     8.02 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 8.02.
     8.03 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.01),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     8.04 Enforcement Expenses; Indemnification.
     (a) Each Grantor agrees to pay or reimburse each Secured Party for all its
costs and expenses incurred in collecting against such Grantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Grantor is a
party, including the fees and disbursements of counsel to each Secured Party and
of counsel to the Collateral Agent.
     (b) Each Grantor agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
     (c) Each Grantor agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 9.05 of the Credit Agreement.

36



--------------------------------------------------------------------------------



 



     (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     8.05 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent, and any
attempted assignment without such consent shall be null and void.
     8.06 Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party
at any time and from time to time, while an Event of Default shall have occurred
and be continuing to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Secured Party to or for the credit or the account of such
Grantor, or any part thereof in such amounts as such Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to
such Secured Party hereunder and claims of every nature and description of such
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as such
Secured Party may elect, whether or not any Secured Party has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured. Each Secured Party shall notify such Grantor promptly
of any such set-off and the application made by such Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of set-off) which such Secured Party may have.
     8.07 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.08 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.09 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

37



--------------------------------------------------------------------------------



 



     8.11 APPLICABLE LAW. THIS AGREEMENT INCLUDING ANY CLAIM OR CONTROVERSY
ARISING OUT OF OR IN ANY WAY RELATING TO THE SUBJECT MATTER HEREOF, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     8.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgments. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
     8.14 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become

38



--------------------------------------------------------------------------------



 



a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
     8.15 Releases.
     (a) At such time as the Loans and the other Obligations (other than
Obligations in respect of any Specified Hedge Agreement) shall have been paid in
full, the commitments under the Credit Agreement have been terminated or expired
and no letter of credit issued under the Credit Agreement shall be outstanding,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors. At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
     (b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests in such
Guarantor shall be sold or otherwise disposed of in a transaction permitted by
the Credit Agreement; provided that the Borrower shall have delivered to the
Collateral Agent, at least ten Business Days prior to the date of the proposed
release, a written request for such release identifying the relevant Guarantor
and the terms of the relevant sale or other disposition in reasonable detail,
including the price thereof and any expenses incurred in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.
     (c) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.
     8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
[Remainder of page intentionally left blank]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

            BLACKBOARD INC.
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   Senior Vice President, General Counsel and
Secretary     

            BLACKBOARD ACQUISITION COMPANY, LLC
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   Manager     

            Bb ACQUISITION CORP.
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   President and Secretary     

            BLACKBOARD INTERNATIONAL HOLDINGS INC.
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   President and Secretary     

            BLACKBOARD TENNESSEE LLC
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   Manager     

            COLLEGE ACQUISITION SUB, INC.
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   President and Secretary   

 



--------------------------------------------------------------------------------



 



         

            BLACKBOARD iCOLLEGE, INC
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   President and Secretary     

            BLACKBOARD CORP. (DE)
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   President and Secretary     

            Bb MANAGEMENT LLC
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   Manager     

            BLACKBOARD CAMPUSWIDE OF TEXAS, INC.
      By:   /s/ Matthew H. Small         Name:   Matthew H. Small       
Title:   President, Secretary and Treasurer   

2



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Collateral Agent
      By:   /s/ Bill O’Daly         Name:   Bill O’Daly        Title:  
Director     

                  By:   /s/ Cassandra Droogan         Name:   Cassandra Droogan 
      Title:   Vice President     

 